COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Bumgardner
Argued by teleconference


ALAN MICHAEL LEGAS
                                          MEMORANDUM OPINION * BY
v.   Record No. 2683-00-2              JUDGE JERE M. H. WILLIS, JR.
                                               JULY 17, 2001
CAROL EULENE LANGFORD LEGAS,
 A/K/A CAROL FRANTZ


              FROM THE CIRCUIT COURT OF ORANGE COUNTY
                      Daniel R. Bouton, Judge

           Robert B. Hill (Shelley K. Richardson; Hill,
           Rainey & Eliades, on brief), for appellant.

           Susan W. Allport (Rae H. Ely & Associates, on
           brief), for appellee.


     Alan Michael Legas (the father) contends that the trial

court erred (1) in awarding child support arrearages in the

amount of $22,217.43 with interest to Carol Eulene Langford

Legas (the mother) and (2) in holding him in contempt and

awarding attorney's fees to the mother as a result of that

finding.   The mother seeks attorney's fees for this appeal.   We

affirm the judgment of the trial court and decline to award

attorney's fees.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                           I.   BACKGROUND

     The father and the mother were married on August 9, 1975

and subsequently separated.     Their January 26, 1990 separation

and property settlement agreement (the Agreement) was ratified,

confirmed, and incorporated into their March 6, 1990 divorce

decree.    Paragraph 19 of the Agreement provides as follows:

            Each year on the first day of February,
            there will be an annual adjustment in these
            [child support] payments by the percentage
            change in [the father's] net income, as
            defined in an exhibit attached and made part
            hereof.

The attached exhibit states:

            Net income as utilized in Paragraph 19 of
            the agreement shall be defined to mean the
            gross income of [the father] from all
            sources less federal taxes, state taxes,
            FICA, union dues, payments mandated by union
            requirements, premiums paid by [the father]
            as required under the agreement for medical
            insurance, life insurance, dental insurance
            and loss of license insurance. . . .

     In 1991, the mother moved the trial court to determine the

amount of child support owed her under the Agreement and to

require the father to provide certain financial information.    On

September 12, 1991, the trial court, by agreement of the

parties, amended the exhibit to the Agreement defining net

income.    It "deleted and redefined" the term net income as

follows:

            Net income as utilized in Paragraph 19 of
            the Agreement shall be defined to mean the
            gross income of [the father] from all
            sources less federal taxes, state taxes,

                                 - 2 -
           FICA, union dues, payments mandated by union
           requirements, premiums paid by [the father]
           as required under the agreement for medical
           insurance, life insurance, dental insurance
           and loss of license insurance. The amount
           that [the father] withholds for Federal and
           State purposes shall be reviewed each year.
           If the percentage of income withheld for
           federal tax purposes exceeds 22.57%, the
           amount of income in excess of the amount
           realized by multiplying 22.57% times the
           gross income shall be added back to the net
           income. If the percentage of income
           withheld for state tax purposes exceeds
           5.1%, the amount of income in excess of the
           amount realized by multiplying 5.1% times
           the gross income shall be added back to the
           net income. By utilizing the percentage of
           withholding instead of analyzing the tax
           refund, the parties no longer need to
           determine what percentage of any refund is
           apportioned to [the father] and what
           percentage is apportioned to [the mother].
           Each party reserves the right to have
           support recalculated by the Court in the
           event of a substantial change in
           circumstances involving a change of the tax
           rate.

The September 12, 1991 order further provides in Paragraph 3 as

follows:

           On or before February 1 of each year, [the
           father] shall provide to [the mother] a copy
           of his year end pay stub and any W-2 forms
           and 1099 forms or, in the absence of such
           forms, other similar forms showing income
           from any and all sources. [The father]
           agrees also to provide a copy of the union
           contract and any other similar documents to
           [the mother] for the purpose of showing what
           payments are deleted from [the father's]
           gross income as a result of union
           requirements. When [the father] has
           calculated the amount that he believes that
           he owes for child support, he shall so
           notify [the mother] and provide an


                               - 3 -
          explanation as to the various deductions
          from the gross income.

     In 1993, the mother moved for an order determining the

proper child support for the years 1992 and 1993, requesting

payment of arrears, and requesting that the father reimburse her

for medical and dental expenses that he had deducted from his

child support payments.

     By order entered September 13, 1993, the trial court held:

          Whereupon the Court did ADJUDGE, ORDER and
          DECREE that the gross income of the [the
          father] from his employment as an airline
          pilot shall be that amount shown on his W-2
          form in Block 10 (wages, tips, other); that
          the [the father] is not entitled to subtract
          the medical insurance deductible in
          determining the appropriate child support
          calculation; that the [the father] is not
          entitled to subtract disability insurance
          premiums in the calculation of his child
          support calculation; that, in the absence of
          the portion of health insurance premium
          allocable to cover the children of the
          parties, the [the father] is not entitled to
          subtract the health insurance from the child
          support calculation; that the [the father]
          is required to add back certain federal and
          state taxes as set forth in the formula in
          Order #2 of September 12, 1991; that the
          amount owed for child support for each child
          beginning February 1992 was $1,093.45 and
          that the amount owed for child support for
          each child beginning February 1993 was
          $1,062.83.

     Subsequent to this 1993 order, the father provided the

mother, for each tax year commencing in January 1994, his year

end pay stub with handwritten calculations for child support.




                              - 4 -
     On March 1, 2000, the mother moved the trial court to

compel the father's compliance with the prior orders of the

court regarding payment of orthodontic and optical bills, joint

debts and child support.   The mother argued that the father owed

her child support arrears from January 1995 through the date of

the hearing on June 5, 2000, because he had failed to include in

his income his voluntary contributions into a 401(k) plan and

because he deducted union dues and "loss of license" insurance

premiums in violation of the court orders.   The mother further

sought an order holding the father in contempt for his

violations of the earlier court orders and an order awarding her

attorney's fees, court costs and travel costs.

     The father sought an order setting the child support amount

per the guidelines set forth in Code §§ 20-108 and 20-112.

     By letter opinion dated August 11, 2000, the trial court

held that the father's voluntary contributions to a 401(k) plan

should have been included in his gross income for the

calculation of his child support obligation and awarded arrears

to the mother.   The court refused to allow the father to deduct

from his gross income his union dues and "loss of license"

insurance premiums because he had failed to provide proper

documentation thereof.   The court awarded the mother one-half of

the orthodontic and optical expenses.   It held the father in

civil contempt for failing to pay child support and for failing

to provide the documentation required by the court, but provided

                               - 5 -
that he could purge the contempt by payment in full within six

months of the entry of the order.    The court further determined

that, commencing on June 1, 2000, child support would be

calculated pursuant to the statutory guidelines rather than by

the formula previously established by the parties.    Finally, the

court awarded attorney's fees to the mother and denied the

father's application for attorney's fees.    An order setting

forth these rulings was entered on October 17, 2000.

                    II.   CHILD SUPPORT ARREARAGES

     The father contends that the trial court erred in holding

that its 1993 order was ambiguous and in finding that he was in

child support arrears in the amount of $22,217.43 plus interest.

He argues that the trial court erred in holding that he should

have included his 401(k) contributions as part of his gross

income for purposes of applying the parties' child support

formula.    He also argues that the trial court erred in refusing

to allow him to deduct from his gross income his union dues and

"loss of license" insurance premiums.    We disagree with both

contentions.

       A.    THE FATHER'S VOLUNTARY CONTRIBUTIONS OF INCOME
                         TO A 401(k) ACCOUNT

     At issue is the trial court's holding that the 1993 order

was ambiguous regarding how the term "gross income" should be

interpreted and applied to the claimed arrearages.    "[A] court

may speak only through its written orders."     Clephas v. Clephas,


                                 - 6 -
1 Va. App. 209, 211, 336 S.E.2d 897, 899 (1985).   When a court

reviews ambiguous provisions in an order or decree, the rules of

construction require that primary consideration "be given to an

interpretation which would support the facts and law of the case

in order to avoid a result that will do violence to either."

Parrillo v. Parrillo, 1 Va. App. 226, 230, 336 S.E.2d 23, 25

(1985) (citing 46 Am. Jur. 2d Judgments §§ 72-76 (1969); 11A

Michie's Jurisprudence Judgments and Decrees § 5 (1978)).

Moreover, such an interpretation is a question of law, to be

construed like other written instruments, and read in connection

with the entire record.   See 46 Am. Jur. 2d Judgments §§ 93-97

(1994).

     The 1993 order arose from a dispute over the father's child

support calculations for the years 1991, 1992, and 1993.    The

mother claimed a discrepancy between the amount of income shown

on the father's year end pay stubs and the amount shown on his

W-2 forms.   The father testified that the figure set forth in

Block 10 on his W-2 form represented his full income.   Because

the W-2 forms contained the most accurate information regarding

the father's salary during the period under consideration, the

trial court ordered that the gross income of the father "shall

be that amount shown on his W-2 form in Block 10 (wages, tips,

other); . . . ."

     The father contends on appeal that the 1993 order is not

ambiguous and that its "clear language" should control.    He

                               - 7 -
argues that the language "shall be" expressed an ongoing

standard of determination.   He argues that because Block 10 on

his W-2 form never included his 401(k) contributions, which were

then listed in Block 17, Line D, he was not required in

subsequent years to include his 401(k) contributions in his

income for child support calculations.   We are not persuaded by

this argument.

     The trial court never eliminated or redefined either the

term "net income" or the term "gross income" from the Agreement

or the 1991 order for the purposes of the child support

calculation.   Rather, in making reference to the father's W-2

forms, the trial court in 1993 was merely describing the manner

in which it had determined the father's earnings in connection

with the years 1991, 1992, and 1993, which the rulings set forth

in that order addressed.   The language "shall be" expressed not

a rule of future determination, but an imperative.   The court

was faced with a situation whereby the father had constantly

failed to supply the mother with accurate information regarding

his total, earned income as a pilot.   In trying to determine the

father's income for the years 1991, 1992, and 1993, the court

used the best information available to it, the father's W-2

forms.   Nowhere does the 1993 order state that the parties were

to use Block 10 of the father's W-2 form as the starting point

for his child support calculations in any subsequent years.



                               - 8 -
Therefore, we agree with the trial court below in holding that

the 1993 order was ambiguous as to this issue.

     Recognizing the ambiguity in the 1993 order, we find the

trial court's inclusion of the father's exempted 401(k)

contribution in calculating his gross income to be consistent

with the history of the case, the previous orders, and the

original agreement of the parties. 1

     Over the past ten years, the parties have waged an ongoing

battle over the application of the child support formula agreed

to by both parties and incorporated into the final divorce

decree.   This struggle has been hampered by the father's

repeated failure to provide the mother and the trial court

accurate information regarding his total earned income as a

pilot.    Every document and every court order has contemplated

full disclosure of this.

     The parties' original agreement and the 1991 court order

reflect that the parties intended the starting point for the

father's child support calculation to "be defined to mean the

gross income of [the father] from all sources." (Emphasis


     1
       Although Frazer v. Frazer, 23 Va. App. 358, 477 S.E.2d 290
(1996), addressed only the question whether 401(k) contributions
should be considered income under the statutory definition that
applies to support calculations under the guidelines, the
rationale of the decision is instructive. In Frazer, we held
that 401(k) contributions represent actual earnings that are
voluntarily diverted and set aside for the future benefit of the
employee and, thus, should be included in the employee's gross
income for calculation of spousal and child support. See id. at
376-79, 477 S.E.2d at 299-300.

                                - 9 -
added).   Clearly, for the purposes of child support

calculations, the father was to include "all" of his income from

his employment, including any voluntary contributions to a

retirement account.   The father should not be allowed to

voluntarily divert funds to exclude that income from

consideration in determining his child support obligation.

             B.   THE FATHER'S DEDUCTION OF UNION DUES

     The trial court did not err in refusing the father's

deduction of his union dues from gross income.

     The 1991 order provided that "[the father] agrees also to

provide a copy of the union contract and any other similar

documents to [the mother] for the purpose of showing what

payments are deleted from [the father's] gross income as a

result of union requirements."   We agree with the trial court

that "the evidence required to establish any deductions to which

[the father] would arguably be entitled is not sufficient."    The

father offered only his handwritten calculations and no evidence

corroborating his testimony about the figures that he provided.

He conceded that his calculations were incorrect in that the

amount of income shown did not always match his W-2 forms.

Therefore, the trial court did not err in rejecting his

deduction of his union dues from gross income.




                               - 10 -
                   C. THE FATHER'S DEDUCTION FOR
                "LOSS OF LICENSE" INSURANCE PREMIUMS

     The trial court did not err in refusing the father's

deduction of his "loss of license" insurance premiums from gross

income.

     The 1991 order permitted the deduction of "loss of license"

insurance.    The 1993 order provided that the father "is not

entitled to subtract disability insurance premiums in the

calculation of his child support calculation."     The father

testified that the "loss of license" insurance premiums included

disability insurance.   He made no attempt to deduct only the

portion of his "loss of license" premium that is not

attributable to disability insurance.      He offered no evidence to

substantiate his handwritten calculations, and never provided

the "explanations as to the various deductions" required by the

1991 order.   The trial court did not err in rejecting the

father's deduction of his "loss of license" insurance premiums

in calculating his child support obligation.

                           III.     CONTEMPT

     The trial court did not err in holding the father in civil

contempt for failing to pay child support as ordered and for

failing to provide sufficient documentation required by the

court.    "A trial court 'has the authority to hold [an] offending

party in contempt for acting in bad faith or for willful




                                  - 11 -
disobedience of its order.'"   Alexander v. Alexander, 12 Va.

App. 691, 696, 406 S.E.2d 666, 669 (1991) (citation omitted).

     Because the mother presented evidence from which the trial

court could determine that the father had not paid the child

support and not provided the documentation required by the

Agreement and subsequent court orders, we cannot say the trial

court erred in finding the father guilty of civil contempt.

Furthermore, it did not abuse its discretion by requiring the

father to pay the arrearage immediately in order to purge the

contempt.   This order was remedial in nature.    See Rainey v.

City of Norfolk, 14 Va. App. 968, 974, 421 S.E.2d 210, 214

(1992).

                       IV.   ATTORNEY'S FEES

     We also conclude that the trial court did not err in

granting the mother's request for attorney's fees.    "An award of

attorney fees is discretionary with the court after considering

the circumstances and equities of the entire case and is

reviewable only for an abuse of discretion."     Gamer v. Gamer, 16
Va. App. 335, 346, 429 S.E.2d 618, 626 (1993).    "The key to a

proper award of counsel fees is reasonableness under all of the

circumstances revealed by the record."   Ellington v. Ellington,

8 Va. App. 48, 58, 378 S.E.2d 626, 631 (1989).

     On three different occasions, the mother was forced to seek

assistance from the trial court to compel the father to comply

with its previous orders and to provide sufficient documentation

                               - 12 -
of his income.   Based on this evidence, we cannot say that the

trial court abused its discretion in awarding the mother

attorney's fees.   However, after considering the circumstances

of this case, we deny the mother's request for attorney's fees

and costs related to this appeal.

     For these reasons, we affirm.

                                                        Affirmed.




                              - 13 -